DETAILED ACTION

Response to Arguments
Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive. 

Applicant has argued as follows: Thus, Schiller teaches that a reading session ends if a given percentage of the one or more recent images have produced the same OCR. Schiller also discloses that the session 302 may not successfully end if a given percentage of the one or more recent images have not produced the same OCR (paragraph [0055]). That is, it is clear that Schiller assumes that the subject of OCR processing does not change over time, since the reading session of Schiller would be successful only if the recent image produced the same OCR. In other words, if Schiller's system attempts to recognize characters that change over time, there is a possibility that the reading session never ends. In fact, Schiller merely considers reading errors caused by shooting position, posture, or the like, but does not take into account a change aspect in time series. 
	Examiner’s Response: However Schiller does in fact disclose in ¶58 that the matching percentage is based on the type of device that is used, and an example is given for a heart rate monitor which rapidly changes it values. Therefore while a displayed numbers change from a first number to a second number, the camera will capture frames of the number changing in time series and then recognize the number when the specified percentage of frames containing the same number is reached. For 
	An additional example in given in Schiller for an Omron 761 blood pressure monitor, which also changes it values in time series. See Schiller ¶56 “The percentage may be expressed as a number of readings that must match, within a given number of most recent readings. In an embodiment, when reading an Omron 761 blood pressure monitor, five of the most recent ten readings must match in order to choose that matching reading as the successful OCR final result.” In fact there are videos on YouTube that show numbers continuously changing over time while the blood pressure is being monitored on the Omron 761 blood pressure monitor. 
Applicant’s claim that “there is a possibility that the reading session never ends” is also unsubstantiated since Schiller ¶55 discloses that if a correct result is not obtained within a set period of time, then the session ends with a final result containing an empty string.

Applicant has argued as follows: Moreover, Schiller provides no disclosure regarding read character correctly when the processing target changes over time. Specifically, Schiller does not teach determining which one of the characters recognized from each of the plurality of captured images is to be output, in accordance with a change aspect in time series of the characters recognized, in order to read character correctly when the processing target changes over time. As shown in Figs. 6G and 6H, Schiller discloses guidance displays such as "line your glucose meter up with the guide" a change aspect in time series. 
Examiner’s Response: As disclosed in previous response Schiller does disclose in ¶58 a heart rate monitor that changes over time and whose number can be recognized based on the percentage of numbers that are the same. 
Also, Fig. 6G and 6G show that Schiller discloses certain features for user feedback to help with recognition, but it is unclear how this proves he does not disclose recognizing numbers that change in time series.  


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiller et al. (US Pub. No. 2017/0193322 A1).
Regarding claim 1, Schiller discloses, an image processing apparatus comprising: one or more processors; and a memory storing instructions which, when the 
a recognition unit configured to acquire a plurality of captured images of characters captured in time series, (See Schiller ¶55, “Referring to FIG. 3, the software application 118 may continue to process the one or more individual images sampled from the live video preview 206.”)
each of the characters including a plurality of segments, (See Schiller ¶29, “Furthermore, health data and seven-segment displays will be discussed as examples.”)
and recognize the characters captured for each of the plurality of captured images; (See Fig. 3 box 320, “Software application generates per-image OCR result”)
and a determination unit configured to determine which one of the characters recognized from each of the plurality of captured images is to be output, wherein the determination unit determines, in accordance with a change aspect in time series of the characters recognized from each of the plurality of captured images, which one of the characters recognized from each of the plurality of captured images is to be output. (See Schiller ¶55, “The session 302 may end if a given percentage of the one or more recent images have produced the same OCR partial result 208, in which case the OCR final result string 216 is set to that matching OCR partial result 208 and the session 302 is ended.”


Regarding claim 3, Schiller discloses, the image processing apparatus according to claim 1, wherein, in a case where the characters recognized from each of the plurality of captured images are two types of characters, the determination unit determines, among the characters recognized from each of the plurality of captured images, a character recognized from the largest number of images as a character to be output. (See Schiller ¶55, “The percentage may be expressed as a number of readings that must match, within a given number of most recent readings.  In an embodiment, when reading an Omron 761 blood pressure monitor, five of the most recent ten readings must match in order to choose that matching reading as the successful OCR final result.” Further see Schiller ¶58, “Typical match percentages range from three of the last five images to five of the last ten images.”)

Regarding claim 4, Schiller discloses, the image processing apparatus according to claim 1, wherein, in a case where the characters recognized from each of the plurality of captured images are an identical character, the determination unit determines the recognized character as a character to be output.  (See Schiller ¶55, 

Regarding claim 7, Schiller discloses, the image processing apparatus according to claim 1, wherein the single character includes 7, 14, or 16 segments and is displayed by a display. (See Schiller ¶29, “Furthermore, health data and seven-segment displays will be discussed

Regarding claim 8, Schiller discloses, the image processing apparatus according to claim 1, wherein the recognition unit recognizes the single character in accordance with patterns of a lighting state and a non-lighting state of the plurality of segments. (See Schiller ¶84, “LCD displays most naturally show a dark colored LED lit character on a light background. … If the pixel in question is lower than the threshold, it is marked as a dark pixel in a (now effectively inverted) output image.  Otherwise, the pixel in question is marked as a light pixel in the output image that is passed to the next step of image processing.”
Further see Shiller ¶130, “A segment 522 may be determined to have been found when the 2D convolution correlation exceeds a configured threshold at several adjacent points.”
Further see Schiller ¶132, “The search for segments 522 may yield a list of segments that are detected in an individual digit box 518.  This list may be mapped to 

Regarding claim 9, Schiller discloses, an image processing system comprising: 
an image capturing unit configured to generate a plurality of captured images of characters captured in time series, each of the characters including a plurality of segments; and an image processing apparatus comprising: one or more processors; 
and a memory storing instructions which, when the instructions are executed by the one or more processors, (See Schiller ¶33, “The external segmented display device 106 may further comprise a segmented display 102.  The reading device 108 may further comprise a camera 110, a touch screen display 112, an operating system 114, one or more configuration parameters 116, a software application 118, a data network 120, and a server computer 122.” Where the computer inherently contains a processor and memory storing software application instructions.)
cause the image processing apparatus to function as: a recognition unit configured to acquire a plurality of captured images of characters captured in time series, each of the characters including a plurality of segments, and recognize the characters captured for each of the plurality of captured images; and a determination unit configured to determine which one of the characters recognized from each of the plurality of captured images is to be output, wherein the determination unit determines, in accordance with a change aspect in time series of the characters recognized from each of the plurality of captured images, which one of the characters recognized from 

Regarding claim 10, Schiller discloses, a control method of an image processing apparatus, the control method comprising: acquiring a plurality of captured images of characters captured in time series, each of the characters including a plurality of segments, and recognizing the characters captured for each of the plurality of captured images; and determining which one of the characters recognized from each of the plurality of captured images is to be output, wherein the determining includes determining, in accordance with a change aspect in time series of the characters recognized from each of the plurality of captured images, which one of the characters recognized from each of the plurality of captured images is to be output.  (See the rejection of claim 1 as it is equally applicable for claim 10 as well.)

Regarding claim 11, Schiller discloses, a non-transitory computer-readable storage medium comprising instructions for performing the control method of an image processing apparatus, the control method comprising: (See Schiller ¶33, “The reading device 108 may further comprise a camera 110, a touch screen display 112, an operating system 114, one or more configuration parameters 116, a software application 118, a data network 120, and a server computer 122.” Where the computer inherently contains a storage medium storing software application instructions.)
acquiring a plurality of captured images of characters captured in time series, each of the characters including a plurality of segments, and recognizing the characters 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al. (US Pub. No. 2017/0193322 A1) in view of Isaev (US Pub. No. 2017/0116494 A1). 
Regarding claim 2, Schiller discloses, the image processing apparatus according to claim 1, but he fails to disclose the following limitations.
However Isaev discloses, wherein, in a case where the characters recognized from each of the plurality of captured images are different from each other, the determination unit determines, among the characters recognized from each of the plurality of captured images, a character recognized from a last captured image as a character to be output.  (See Isaev ¶35, “The same characters (e.g., the character in the same position for each of the text regions) may be compared using the confidence level for the character as determined during the OCR process described above.  If the confidence level of the character recognition from the subsequent frame is higher than that of the previously selected frame, the text data recognized in respective text region 
of the subsequently received frame may replace the text data of the text region in the previously selected frame.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the outputting a subsequent or last character when its confidence level is higher than the confidence level of a previously recognized character that is different as suggested by Isaev to Schiller’s recognition of characters from different frames using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to ensure that the .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al. (US Pub. No. 2017/0193322 A1) in view of Schabbach et al. (US Pub. No. 2015/0306304 A1).
Regarding claim 5, Schiller discloses, the image processing apparatus according to claim 1, but he fails to disclose the following limitations.
However Schabbach discloses, wherein, in a case where a character recognized from a preceding captured image of the successive captured images captured in time series matches a character recognized from a subsequent captured image, the determination unit determines the recognized character as a character to be output. (See Schabbach ¶193, Otherwise in a step 903, an image is captured by an optical sensor such as optical sensor 25 of supplementary device 2.  The captured image is for instance an image of the dosage window 13 of injection device 1, in which a currently selected dose is displayed.”
Further see Schabbach ¶194, “In a step 904, an optical character recognition (OCR) is performed on the image captured in step 903 in order to recognize the numbers printed on the sleeve 19 of injection device 1 and visible through the dosage window 13.”
Further see Schabbach ¶195, “In a step 905, it is determined whether or not there is a change in the determined selected dose and, optionally, whether or not the 
order to determine whether or not there is a change. … If there is no change in the determined selected dose and, optionally, the determined selected dose does not equal zero, the currently determined selected dose is returned/forwarded for further processing (e.g. to processor 24).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of a numbers using the OCR comparison of current and previous frames of displayed numbers as suggested by Schabbach to Schiller’s character recognition using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to detect a stable output based on the number being constant for two consecutive frames.

Regarding claim 6, Schiller and Schabbach disclose, the image processing apparatus according to claim 5, wherein, in a case where the character recognized from the preceding captured image and the character recognized from the subsequent captured image do not match, the determination unit acquires a further captured image subsequent to the successive captured images, and further determines whether or not the character recognized from the subsequent captured image matches the character recognized from the further captured image.  (See Schabbach ¶195, “In a step 905, it is determined whether or not there is a change in the determined selected dose and, optionally, whether or not the determined selected dose does not equal zero.  For 
As shown in Fig. 5e, if there is a change, i.e. “Yes” in step 905, then the method returns to step 901 to “Capture Subimage” again.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662